DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-21 are allowed.
Regarding claim 1,
The prior art of record does not disclose alone or in combination:

An actuator in a HVAC system, the actuator comprising: a motor; a drive device driven by the motor and coupled to a movable HVAC component for driving the movable HVAC component between multiple positions; an input connection comprising a clockwise input connection and a counterclockwise input connection, the clockwise input connection and the counterclockwise input connection configured to connect to a plurality of wiring configurations to receive an input signal; an AC voltage detector coupled to the input connection and configured to: receive the input signal, and generate an AC detection signal in response to the received input signal being an AC voltage signal; a DC voltage detector coupled to the input connection and configured to: receive the input signal, and generate a DC detection signal in response to the received input signal being a DC voltage signal; and a processing circuit coupled to the motor and configured to: determine whether the input signal is the AC voltage signal or the DC voltage signal; in response to determining that the input signal is the AC voltage signal by receiving the AC detection signal from the AC voltage detector, automatically select a first mode of operation to operate the motor using an AC motor control technique; and in response to determining that the input signal is the DC voltage signal by receiving the DC detection signal from the DC voltage detector, automatically select a second mode of operation to operate the motor using a DC motor control technique.

Regarding claim 15,
The prior art of record does not disclose alone or in combination:
A method for controlling a HVAC actuator that includes a motor and a drive device driven by the motor and coupled to a movable HVAC component, the method comprising: receiving an input signal at an input connection of the actuator, the input connection comprising a clockwise input connection and a counterclockwise input connection configured to connection connect to a plurality of wiring configurations; receiving the input signal at an AC voltage detector coupled to the input connection and generating an AC detection signal in response to the input signal being an AC voltage signal; receiving the input signal at a DC voltage detector coupled to the input connection and generating a DC detection signal in response to the input signal being a DC voltage signal; determining, by a processing circuit of the actuator, whether the input signal is an AC voltage signal or a DC voltage signal; in response to determining that the input signal is the AC voltage signal by receiving the AC detection signal from the AC voltage detector, automatically selecting a first mode of operation to operate, by the processing circuit, the motor using an AC motor control technique; and in response to determining that the input signal is the DC voltage signal by receiving the DC detection signal from the DC voltage detector, automatically select a second mode of operation to operate, by the processing circuit, the motor using a DC motor control technique in response.

Regarding claim 17,
The prior art of record does not disclose alone or in combination:
An actuator in a HVAC system, the actuator comprising: a motor; a drive device driven by the motor and coupled to a movable HVAC component for driving the movable HVAC component between multiple positions; an input connection configured to connect to a plurality of wiring configurations to receive an input signal, the input signal configured to control at least one of a rotational position of the drive device and a direction of rotation of the drive device; an AC voltage detector coupled to the input connection and configured to: receive the input signal, and generate an AC detection signal in response to the received input signal being an AC voltage signal; a DC voltage detector coupled to the input connection and configured to: receive the input signal, and generate a DC detection signal in response to the received input signal being a DC voltage signal; and a processing circuit coupled to the motor and configured to: determine whether the input signal is an AC voltage signal or a DC voltage signal; in response to determining that the input signal is the AC voltage signal by receiving the AC detection signal from the AC voltage detector, automatically select a first mode of operation to operate the motor using an AC motor control technique; and in response to determining that the input signal is the DC voltage signal by receiving the DC detection signal from the DC voltage detector, automatically select a second mode of operation to operate the motor using a DC motor control technique.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 15, and 17, the prior art of record does not disclose alone or in combination:
an AC voltage detector coupled to the input connection and configured to: receive the input signal, and generate an AC detection signal in response to the received input signal being an AC voltage signal; a DC voltage detector coupled to the input connection and configured to: receive the input signal, and generate a DC detection signal in response to the received input signal being a DC voltage signal; and
and a processing circuit coupled to the motor and configured to: determine whether the input signal is the AC voltage signal or the DC voltage signal; in response to determining that the input signal is the AC voltage signal by receiving the AC detection signal from the AC voltage detector, automatically select a first mode of operation to operate the motor using an AC motor control technique; and in response to determining that the input signal is the DC voltage signal by receiving the DC detection signal from the DC voltage detector, automatically select a second mode of operation to operate the motor using a DC motor control technique.
In the examiner’s opinion, this is a novel and non-obvious improvement over the state of the art in motor controls.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846 

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846